FILE COPY




                       CAUSE NOS. 12-19-00113-CR & 12-19-00114-CR
                                IN THE COURT OF APPEALS
                        TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


DAVID PEREZ,                                    }     APPEALED FROM 241ST DISTRICT
APPELLANT

V.                                              }      COURT IN AND FOR

THE STATE OF TEXAS,                             }      SMITH COUNTY, TEXAS
APPELLEE
                                             ORDER
          Came on for review the status of the instant appeals, and the same having been
considered, it appears that Appellant is not currently represented by counsel.
          Accordingly, it is hereby ORDERED that the trial court conduct a hearing to determine
whether: (1) Appellant is indigent and entitled to the appointment of counsel on appeal; (2)
Appellant has sufficient funds to retain counsel; or (3) Appellant desires to represent himself on
appeal.
          It is FURTHER ORDERED, that once findings are made as to the above three issues, the
trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel, or
administer the appropriate warnings concerning the dangers of self-representation, in accordance
with its findings.
          It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before May 8, 2019.
          WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
          GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 8th day
of April 2019, A.D.



                                                    _________________________________
                                                    KATRINA MCCLENNY, CLERK